Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on July 29, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated April 5, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on June 6, 2022 has been entered. Claims 25-44 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 25-27, 29, 30, 32, 34-36, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405) and in further view of Wilson (U.S. Patent No. 6047281).

Claim 25
	Regarding claim 25, Dorogusker teaches:
A system for processing an electronic transaction using biometric authentication, the system comprising (See at least the Abstract: Describes a system for performing biometric authentication during a transaction):
at least one non-transitory storage medium that stores instructions (See at least Col. 34, Lines 46-63: The system comprises a memory/storage device); and
at least one processor that executes the instructions to (See at least Col. 25, Line 62 - Col. 26, Line 14: The system also comprises a processor):
obtain, from a biometric reader at a point of sale, a digital representation of a biometric entered into the biometric reader by a user (See at least Col. 18, Line 51 - Col. 19, Line 10: A customer scans a biometric characteristic on a biometric sensor associated with a payment object reader at a POS terminal [See Col. 2, Lines 20-43: The card reader, or payment object reader, may be included within the POS terminal]);
using the digital representation of the biometric, generate, at a biometric payment system device, a biometric identifier data structure in a first format that is common for each modality of multiple possible modalities, the biometric identifier data structure comprising (See at least Col. 18, Line 51 - Col. 19, Line 10: The payment object reader creates a buyer digital signature [i.e. a biometric data object] based on the scanned biometric. The buyer digital signature comprises the biometric instrument and a token [See Col. 3, Lines 47-67]. Although the primary embodiment describes the use of a fingerprint, the system may receive any type of biometric [See Col. 10, Line 50 - Col. 11, Line 27]. Therefore, the buyer digital signature has a common format for each biometric modality):
a biometric object corresponding to the digital representation of the biometric (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a biometric object]);
transmit, through a network, the biometric identifier data structure from the biometric payment system device to a centralized backend (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal transmits the buyer digital signature, via a communication network, to a central server, such as the payment processing system [i.e. a centralized backend]);
receive, at the centralized backend, a determination of the identity of the user associated with the biometric (See at least Col. 19, Lines 11-23: The payment processing system identifies the buyer as a registered user based on a comparison of the buyer digital signature with registered biometric instruments); and
transmit, from the centralized backend, the determination of the identity to the biometric payment system device, thereby causing completion of the electronic transaction (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]. Additionally, a notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received and the transaction has been completed [See Col. 22, Lines 5-46 and Figure 5]).

	Regarding claim 25, Dorogusker does not explicitly teach, but Kocher, however, does teach:
The biometric identifier data structure comprising: a first indicator specifying a particular modality of the digital representation of the biometric (See at least Paragraph 72: Describes a system/process for conducting biometric authentication. The received biometric data may be associated with a "data field" that defines the type of biometric collected. The type of biometric data collected may be determined based on these "data fields");
determine, at the centralized backend, the particular modality using the indicator of the biometric identifier data structure (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data);
in response to determining the particular modality, convert, at the centralized backend, the biometric identifier data structure into a particular biometric template (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]),
the particular biometric template corresponding to the particular modality and having a second format that is readable by a particular target matching engine associated with the particular modality to verify an identity of the user associated with the biometric, the second format different from the first format (See at least Paragraph 74: The template generated by the template creation algorithm corresponds to the modality of the raw biometric data gathered by the biometric collector. Additionally, the biometric templates may be compared against one or more biometric application databases [i.e. target matching engines, See Paragraph 78]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]); and
transmit, from the centralized backend, the particular biometric template to the particular target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a target matching engine]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the effectiveness of the biometric authentication process by providing a standardized identification system that processes multiple modalities of biometric data. This process also allows multiple organizations with differing biometric template standards to access the identification services (Kocher: Paragraphs 4-6).

	Regarding claim 25, the combination of Dorogusker and Kocher does not explicitly teach, but Wilson, however, does teach:
the biometric identifier data structure comprising… a second indicator specifying a target matching engine (See at least Col. 12, Lines 25-45: Describes a system for expandable biometric searching. The system may generate a plurality of biometric records [i.e., biometric identifier data structures; Figure 2, 12]. The biometric records are each assigned to a specific biometric data group. Each biometric data group is assigned to a single biometric searching engine [i.e., the biometric data group assigned to the biometric record indicates which searching engine will be used in association with the biometric record]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Wilson in order to reduce the amount of time needed to compare a biometric data sample to a large number of reference biometrics (Wilson: Col. 1, Lines 29-45).

Claim 26
	Regarding claim 26, Dorogusker teaches:
wherein the biometric identifier data structure is generated using an application programming interface (API) client associated with the biometric payment system device (See at least Col. 11, Lines 36-47: The POS terminal may include one or more APIs having a graphical user interface component to allow a merchant or customer to enter a customer identifier).

Claim 27
	Regarding claim 27, Dorogusker teaches:
wherein the digital representation of the biometric is a first biometric representation (See at least Col. 18, Line 51 - Col. 19, Line 10:: A customer scans a biometric characteristic [i.e. a first digital representation of the biometric] on a biometric sensor associated with a payment object reader at a POS terminal); and
the biometric identifier data structure includes the first biometric representation and a second biometric representation (See at least Col. 10, Line 50 - Col. 11, Line 8: The primary embodiment disclosed by Dorogusker uses fingerprint biometric data as an example. However, the methods and systems can be implemented using any or a combination of biometric characteristics. Therefore, the buyer digital signature may contain multiple biometric characteristics).

Claim 29
	Regarding claim 29, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein the biometric identifier data structure is unreadable by the particular target matching engine before being converted into the particular biometric template (See at least Paragraph 74: The template creation algorithm associated with the modality to be searched against is selected and applied to the extracted features of the raw biometric data to generate the applicable searchable template for the type or modality. In other words, the raw biometric data must be converted into a "searchable" form so that it can be compared at the appropriate biometric application database).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate template format is used to process the biometric data.

Claim 30
	Regarding claim 30, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein the second format is unreadable by an additional target matching engine that is not associated with the particular modality of the digital representation of the biometric (See at least Paragraph 78: The biometric templates may be compared against one or more biometric application databases [i.e. target matching engines]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]. Therefore, the biometric templates may only be compared at a biometric application database that is associated with the particular modality of the biometric template).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate biometric application database is utilized to analyze the biometric data. This ensures that the collected biometric data is compared against biometric records of a similar type.

Claim 32
	Regarding claim 32, Dorogusker teaches:
A biometric payment system comprising (See at least the Abstract: Describes a system for performing biometric authentication during a transaction):
at least one non-transitory storage medium that stores instructions (See at least Col. 34, Lines 46-63: The system comprises a memory/storage device); and
at least one processor that executes the instructions to (See at least Col. 25, Line 62 - Col. 26, Line 14: The system also comprises a processor):
receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure in a first format that is common for multiple possible modalities and comprising (Col. 18, Line 51 - Col. 19, Line 10: The POS terminal [i.e. a biometric payment system device] transmits the buyer digital signature [i.e. the biometric identifier data structure], via a communication network, to a central server, such as the payment processing system. Although the primary embodiment describes the use of a fingerprint, the system may receive any type of biometric [See Col. 10, Line 50 - Col. 11, Line 27]. Therefore, the buyer digital signature has a common format for each biometric modality):
a biometric object corresponding to a digital representation of a biometric associated with a user (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a biometric object]);
receive, from the target matching engine, a determination of an identity of the user associated with the digital representation of the biometric (See at least Col. 19, Lines 11-23: The payment processing system identifies the buyer as a registered user based on a comparison of the buyer digital signature with registered biometric instruments); and
transmit information associated with the determination of the identity of the user to the biometric payment system device (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]. Additionally, a notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received and the transaction has been completed [See Col. 22, Lines 5-46 and Figure 5]).

	Regarding claim 32, Dorogusker does not explicitly teach, but Kocher, however, does teach:
the biometric identifier data structure comprising: a first indicator specifying a modality of the digital representation of the biometric (See at least Paragraph 72: Describes a system/process for conducting biometric authentication. The received biometric data may be associated with a "data field" that defines the type of biometric collected. The type of biometric data collected may be determined based on these "data fields");
analyze the biometric identifier data structure to determine the modality of the digital representation of the biometric (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data);
convert the biometric identifier data structure to a biometric template readable by the target matching engine (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]); and
transmit the biometric template to the target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a target matching engine]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the effectiveness of the biometric authentication process by providing a standardized identification system that processes multiple modalities of biometric data. This process also allows multiple organizations with differing biometric template standards to access the identification services (Kocher: Paragraphs 4-6).

	Regarding claim 32, the combination of Dorogusker and Kocher does not explicitly teach, but Wilson, however, does teach:
the biometric identifier data structure comprising… a second indicator specifying a target matching engine (See at least Col. 12, Lines 25-45: Describes a system for expandable biometric searching. The system may generate a plurality of biometric records [i.e., biometric identifier data structures; Figure 2, 12]. The biometric records are each assigned to a specific biometric data group. Each biometric data group is assigned to a single biometric searching engine [i.e., the biometric data group assigned to the biometric record indicates which searching engine will be used in association with the biometric record]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Wilson in order to reduce the amount of time needed to compare a biometric data sample to a large number of reference biometrics (Wilson: Col. 1, Lines 29-45).

Claim 34
	Regarding claim 34, Dorogusker teaches:
wherein, in response to the determination of the identity of the user confirming that the user is authorized to complete an electronic transaction, the at least one processor further executes the instructions to cause completion of the electronic transaction at the biometric payment system device (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]).

Claim 35
	Regarding claim 35, Dorogusker teaches:
wherein the at least one processor communicates with a payment processing system (See at least Col. 18, Lines 41-50: The POS terminal communicates with a payment processing system [See Figure 4A]).

Claim 36
	Regarding claim 36, Dorogusker teaches:
wherein the information comprises a result of the at least one processor communicating with the payment processing system (See at least Col. 22, Lines 5-46: A notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received by the payment processing system, and that the transaction has been completed).

Claim 38
	Regarding claim 38, Dorogusker teaches:
wherein the biometric identifier data structure includes a billing amount associated with an electronic transaction (See at least Col. 18, Lines 51-62: The buyer digital signature may include data pertaining to the transaction. The transaction data may include an amount of the payment transaction [See Col. 12, Lines 44-45]).

Claim 39
	Regarding claim 39, Dorogusker teaches:
A method for processing an electronic transaction, the method comprising (See at least the Abstract: Describes a method for performing biometric authentication during a transaction):
receiving a biometric identifier data structure from a biometric payment system device (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal [i.e. a biometric payment system device] transmits the buyer digital signature [i.e. the biometric identifier data structure], via a communication network, to a central server, such as the payment processing system),
the biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a biometric object]);
using the target matching engine, determining an identity associated with the biometric (See at least Col. 19, Lines 11-23: The payment processing system identifies the buyer as a registered user based on a comparison of the buyer digital signature with registered biometric instruments at the biometric application database); and
providing information associated with the identity to the biometric payment system device (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]. Additionally, a notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received and the transaction has been completed [See Col. 22, Lines 5-46 and Figure 5]).

	Regarding claim 39, Dorogusker does not explicitly teach, but Kocher, however, does teach:
the biometric identifier data structure specifying a modality of the digital representation of the biometric (See at least Paragraph 72: Describes a system/process for conducting biometric authentication. The received biometric data may be associated with a "data field" that defines the type of biometric collected. The type of biometric data collected may be determined based on these "data fields");
analyzing the biometric identifier data structure to identify the modality of the digital representation of the biometric and the target matching engine (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data. The system may also identify one or more biometric application databases [i.e. target matching engines, See Paragraph 78]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]));
selecting a biometric template based on the modality of the digital representation of the biometric and the target matching engine (See at least Paragraph 74: The template creation algorithm associated with the modality to be searched against is selected);
converting the biometric identifier data structure to the biometric template, the biometric template in a format different from the biometric identifier data structure and readable by the target matching engine (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]); and
transmitting the biometric template to the target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a target matching engine]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the effectiveness of the biometric authentication process by providing a standardized identification system that processes multiple modalities of biometric data. This process also allows multiple organizations with differing biometric template standards to access the identification services (Kocher: Paragraphs 4-6).

	Regarding claim 39, the combination of Dorogusker and Kocher does not explicitly teach, but Wilson, however, does teach:
the biometric identifier data structure… specifying a modality of the digital representation of the biometric and a target matching engine (See at least Col. 12, Lines 25-45: Describes a system for expandable biometric searching. The system may generate a plurality of biometric records [i.e., biometric identifier data structures; Figure 2, 12]. The biometric records are each assigned to a specific biometric data group. Each biometric data group is assigned to a single biometric searching engine [i.e., the biometric data group assigned to the biometric record indicates which searching engine will be used in association with the biometric record]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Wilson in order to reduce the amount of time needed to compare a biometric data sample to a large number of reference biometrics (Wilson: Col. 1, Lines 29-45).

Claim 40
	Regarding claim 40, Dorogusker teaches:
wherein: the biometric identifier data structure comprises a first biometric identifier data structure (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal transmits the buyer digital signature [i.e. a "first" biometric identifier data structure], via a communication network, to a central server, such as the payment processing system);
the digital representation of the biometric comprises a first digital representation of a first biometric (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a "first" digital representation of a biometric]);
the biometric payment system device comprises a first biometric payment system device (See at least Col. 18, Lines 41-50: The method may be performed by a POS terminal [i.e. a "first" biometric payment system device]); and
the method further comprises receiving a second biometric identifier data structure from a second biometric payment system device different from the first biometric payment system device, the second biometric identifier data structure generated using a second digital representation of a second biometric (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal transmits the buyer digital signature, via a communication network, to a central server, such as the payment processing system. Examiner's Note: Dorogusker does not explicitly recite a process for receiving a "second" biometric data structure. However, Dorogusker does state that the buyer digital signature may be created using any biomertic characteristic [e.g. an iris scan, a voice scan, etc., See Col. 10, Line 50 - Col. 11, Line 27]. Therefore, it would have been obvious to one of ordinary skill in the art that the process of generating and receiving a biometric data structure, as disclosed by Dorogusker, could be repeated using a separate biometric input and separate computing components [e.g. a separate, identical POS terminal]).

Claim 41
	Regarding claim 41, Dorogusker teaches:
wherein: the modality of the first digital representation of the first biometric is a first modality (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. a fingerprint or a “first” modality]); and
the second digital representation of the second biometric has a second modality different from the first modality (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. facial contours or a “second” modality]).

Claim 42
	Regarding claim 42, Dorogusker teaches:
wherein: the first biometric corresponds to a fingerprint (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. a fingerprint or a “first” modality]); and
the second biometric corresponds to at least a portion of a face (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. facial contours or a “second” modality]).

Claim 43
	Regarding claim 43, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein: the biometric template is a first biometric template (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate a templates based on the modality of the biometric [i.e. a “first” template]);
the format of the first biometric template is a first format (See at least Paragraph 74: The template is created based on the modality of the biometric. Therefore, the template has a format for each modality);
the target matching engine is a first target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a "first" target matching engine]); and
the method further comprises: selecting a second biometric template based on the second modality of the second digital representation of the second biometric (See at least Paragraph 78: The system collects a set of biometric information. The set of biometric information may be segregated if it contains multiple types or modalities. A template may be selected for each of the modalities included in the set [Also see Paragraph 13: The template creation algorithm may be selected based on the modality of the biometric]); and
converting the second biometric identifier data structure to the second biometric template, the second biometric template in a second format different from the biometric identifier data structure and the first format and readable by a second target matching engine different from the first target matching engine (See at least Paragraph 78: A template is created for each of the one or more collected biometric subsets. In other words, the system may create templates for multiple modalities of biometric data [i.e. a first and second biometric template]. The templates may be generated using a template generation algorithm that is specific for the modality of the biometric [i.e. in a modality-specific format]. The templates are created to be searched against records of a specific biometric modality contained within a specific biometric application database [i.e. a “first” and “second” target matching engine; See Paragraph 73]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate biometric application database and template are utilized to analyze the biometric data when multiple modalities are collected. This ensures that the collected biometric data is compared against biometric records of a similar type.

Claim 44
	Regarding claim 44, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein: the first format is unreadable by the second target matching engine; and the second format is unreadable by the first target matching engine (See at least Paragraph 78: The biometric templates may be compared against one or more biometric application databases [i.e. target matching engines]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]. Therefore, the biometric templates may only be compared at a biometric application database that is associated with the particular modality of the biometric template).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate biometric application database and template are utilized to analyze the biometric data when multiple modalities are collected. This ensures that the collected biometric data is compared against biometric records of a similar type.


5.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405) and Wilson (U.S. Patent No. 6047281), and in further view of Cavanagh (U.S. Patent No. 9014436).

Claim 28
	Regarding claim 28, Dorogusker teaches:
wherein: the first biometric representation is an image (See at least Col. 10, Lines 50-58: The collected biometric characteristic may be an image of a fingerprint).

	Regarding claim 28, the combination of Dorogusker, Kocher, and Wilson does not explicitly teach, but Cavanagh, however, does teach:
the second biometric representation is a data structure (See at least Col. 13, Lines 27-40: Describes a system for conducting biometric matching and identification. The system may convert biometric identification data into individual text strings [i.e. a data structure]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, Wilson, and Cavanagh in order to improve security of the data representing the individual users' biometric identification information by representing the biometric in a form that may not be interpreted by a human (Cavanagh: Col. 13, Lines 27-40).


6.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405) and Wilson (U.S. Patent No. 6047281), and in further view of Schultz (U.S. Pre-Grant Publication No. 20170085562).

Claim 31
	Regarding claim 31, the combination of Dorogusker, Kocher, and Wilson does not explicitly teach, but Schultz, however, does teach:
wherein the first indicator is at least one of a hash or a computer-based construct (See at least Paragraph 45: Describes a system that applies a hash function to biometric data. The biometric string, from which the biometric hash is generated, may include information regarding the type of each minutia [See Paragraph 101]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, Wilson, and Schultz in order to provide additional security against malicious actors attempting to forge an individual’s biometric data (Schultz: Paragraph 6).


7.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405) and Wilson (U.S. Patent No. 6047281), and in further view of Robinson (U.S. Pre-Grant Publication No. 20040153421).

Claim 33
	Regarding claim 33, the combination of Dorogusker, Kocher, and Wilson does not explicitly teach, but Robinson, however, does teach:
wherein the information includes at least one of a validated age of the user or a verified identity of the user (See at least Paragraph 63: Describes a system that utilizes biometric data to verify the age of an individual. If the user's age is determined to be acceptable, the transaction is approved and the user is notified of the verification).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, Wilson, and Robinson in order to increase user convenience by providing user access to age-restricted goods, services and/or areas at an unattended device (Robinson: Paragraph 2).


8.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405) and Wilson (U.S. Patent No. 6047281), and in further view of Uberti (U.S. Pre-Grant Publication No. 20010051924).

Claim 37
	Regarding claim 37, the combination of Dorogusker, Kocher, and Wilson does not explicitly teach, but Uberti, however, does teach:
wherein the at least one processor communicates with the payment processing system to create a credit account for the user (See at least the Abstract: Describes a system for establishing a credit account using biometric data. A buyer initiates registration wherein the buyer provides personal information and a biometric sample to a detection server. The detection server communicates with a credit issuing institution [i.e. a payment processing system] to establish a credit account).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, Wilson, and Uberti in order to provide a secure and effective system/process for issuing biometric secured credit on-line and at retail point of sale locations (Uberti: Paragraph 2).


Response to Arguments
9.	Applicant’s arguments filed June 6, 2022 have been fully considered. 

Arguments regarding 35 U.S.C. 103
10.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.  
	Additionally, on pages 8 and 9 of their remarks, the applicant refers to the following argument presented by the applicant in the Applicant Arguments/Remarks Made in an Amendment filed on January 24, 2022: “However, there is no indication that the buyer digital signature, as described in Dorogusker, is in a format "that is common for each modality of multiple possible modalities," as claimed.” The examiner respectfully disagrees. As described in the Final Rejection filed on April 5, 2022, Col. 11, Lines 5-8 of Dorogusker states that, “the description hereinafter uses fingerprint as an example, however the methods and systems can be implemented using any or a combination of biometric characteristics.” This statement is an indication that any biometric may be used in place of the fingerprint described in the exemplary embodiment. Therefore, the process of generating the digital signature may be conducted for any type of biometric. Thus, the format of the digital signature (e.g. the digital representation of the biometric combined with a token, See Col. 3, Lines 47-67) is the same for any type of biometric that is used. In other words, the fingerprint scan may be replaced with any type of biometric to form the digital signature.

Citation of Pertinent Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Partington (U.S. Patent No. 8832124): a method of identifying a biometric record of an individual in a database. The database is partitioned into sets that group together records having similar properties.
Walia (U.S. Pre-Grant Publication No. 20050039053): Describes systems and methods for improving the speed of authenticating a use, which employ intelligent caching of biometric information and secondary information based upon learned user patterns.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696